           Case 2:20-cv-00762-JCC-DWC Document 84 Filed 09/15/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JON CHEETHAM, et al.,                                CASE NO. C20-0762-JCC
10                            Plaintiffs,                  MINUTE ORDER
11            v.

12    SPECIALIZED LOAN SERVICING, LLC, et
      al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order of
18
     dismissal (Dkt. No. 83). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be
19
     dismissed without a court order if there is a “stipulation of dismissal signed by all parties who
20
     have appeared.” Here, all the remaining parties that have appeared stipulate that the claims in
21
     this case should be dismissed with prejudice and without an award of costs or attorney fees to
22
     either party. (Dkt No. 83 at 1.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this
23
     stipulation is self-executing.
24
            Pursuant to the stipulation, the Court ORDERS that this case is DISMISSED with
25
     prejudice and without costs or attorney fees to either party. The Clerk is directed to CLOSE this
26


     MINUTE ORDER
     C20-0762-JCC
     PAGE - 1
             Case 2:20-cv-00762-JCC-DWC Document 84 Filed 09/15/21 Page 2 of 2




 1   case.

 2           DATED this 15th day of September 2021.
                                                      Ravi Subramanian
 3                                                    Clerk of Court
 4
                                                      s/Sandra Rawski
 5                                                    Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0762-JCC
     PAGE - 2
